Grant, J.
(after stating the facts). Bills of particulars in actions of tort do not rest upon any strict legal *106right. They rest in the sound discretion of the trial court, to be required or refused, according as justice and fair dealing require. The declaration in this case is general, fixing neither time nor place. The charge is a serious one. Plaintiff has charged acts of sexual intercourse and clandestine meetings. If she, when planting her suit anil making these charges, was unable to fix time and place, then her suit would become a dragnet, and the defendant compelled to meet any act which plaintiff might fish up in this process against her. When specific acts of this character are charged, it is but justice to the party against whom they are charged that he be furnished with time and place of the alleged acts, so he may be able to prepare to meet them upon the trial. This practice at the common law is thoroughly discussed by Chief. Justice Shaw, in Com. v. Snelling, 15 Pick. 321. Tilton v. Beecher, 59 N. Y. 176 (17 Am. Rep. 337), was an action of crim. con. The trial court declined to require a bill of particulars, on the ground that it did not possess the power to do sp. The court of appeals reversed-the decision, holding that it rested in the sound discretion of the, trial court, and remanded the case, with direction to the court' below to exercise its discretion upon the merits. The practice is there thoroughly examined and the authorities cited. They fully sustain the respondent in making the order.
The writ is denied.
The other Justices concurred.